No. 07-16-00177-CR


Ex parte Josue Reyna                         §      From the 137th District Court
                                                      of Lubbock County
                                             §
                                                    November 10, 2016
                                             §
                                                    Opinion by Justice Pirtle
                                             §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated November 10, 2016, it is ordered,

adjudged and decreed that the order of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo